Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feinberg, J.), rendered March 22, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that several comments made by the prosecutor at summation deprived him of a fair trial. However, all but one contention is unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818, 819; People v Giles, 87 AD2d 636) and that contention does not warrant reversal because the court struck the challenged comment and gave immediate instructions curing any prejudicial effect that may have resulted therefrom (see, People v Lamour, 203 AD2d 388, 389; People v Cuevas, 99 AD2d 553).
The sentence imposed was not excessive (see, People v Jackson, 208 AD2d 862; People v Applegate, 176 AD2d 888; People v Henry, 116 AD2d 737, 738; People v Suitte, 90 AD2d 80). Bracken, J. P., Pizzuto, Hart and Krausman, JJ., concur.